Citation Nr: 0737766	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  00-01 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD)/bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 1999 rating decision of the RO in Providence, Rhode 
Island, which denied the veteran's claims of entitlement to 
service connection for pharyngitis and COPD.  In November 
2005, the Board denied his claim for service connection for 
pharyngitis and remanded his claim for COPD to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.  That development was completed, and 
this remaining claim is now ready for adjuducation.

The veteran and his spouse testified in support of this claim 
at a June 2005 hearing held at the RO.  A transcript of that 
proceeding is of record.


FINDINGS OF FACT

1.  The veteran received treatment on several occasions 
during service for various respiratory-related illnesses - 
including acute pharyngitis, upper respiratory infection, 
rhinitis, beginning tonsillitis, and a common cold.  But 
there was no express or implied mention, by either subjective 
complaint or objective clinical finding or diagnosis, of COPD 
(emphysema) or bronchitis.

2.  In his hearing and other testimony, the veteran alleged 
that he also received treatment for emphysema (a form of 
COPD) while in service, and that he even received a diagnosis 
of this condition within three or four months of his 
discharge in 1955, but his testimony notwithstanding, the 
first documented diagnosis is many years later - in 1983.

3.  The most probative evidence indicates the veteran's COPD 
(emphysema)/ bronchitis did not begin while he was in the 
military - rather, not until many years later, and that it 
is unrelated to his military service, including the symptoms 
and treatment he received in service.


CONCLUSION OF LAW

The veteran's COPD (emphysema)/bronchitis was not incurred in 
or aggravated during service.  See 38 U.S.C.A. §§ 1110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U.S. Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005) (Mayfield I), rev'd and remanded, 
444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II), aff'd, No. 02-
1077 (December 21, 2006) (Mayfield III); 07-7130 
(Sept. 17, 2007) (Mayfield IV).

The Federal Circuit Court has also held that any errors in 
the provision of VCAA notice, concerning any element of a 
claim, are presumed prejudicial and must be rebutted by VA by 
showing they ultimately amount to mere harmless error.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007); Simmons v. 
Nicholson, 487 F.3d 892 (2007).

VA complied with its VCAA notification requirements in 
regards to the veteran's claim by means of letters dated in 
December 2002 and February 2006.  These letters informed him 
of the general requirements to substantiate his claim for 
service connection, as well as the mutual obligation between 
VA and himself to obtain additional supporting evidence.  The 
letters also specifically advised him that if he had any 
additional information or evidence that would support his 
claim he should send it to VA.  

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of a claim.  See 
Mayfield, 19 Vet. App. 103.  Here, the December 2002 and 
February 2006 letters admittedly were provided subsequent to 
the initial adjudication of the claim in June 1999.  But keep 
in mind that initial June 1999 adjudication was before the 
VCAA even existed - which did not occur until more than a 
year later, in November 2000.  And in Pelegrini II, the Court 
clarified that in these type situations, VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
issued.  Rather, VA need only ensure the veteran receives 
(or since has received) content-complying VCAA notice, 
followed by readjudication of his claim, such that he is 
still provided procedural due process.  That is, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  Concerning this, the Federal 
Circuit Court recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See again 
Mayfield IV, 07-7130 (Fed. Cir. September 17, 2007).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.

Here, in the May 2003 SOC and the July 2004, June 2005 and 
May 2007 SSOCs, the RO readjudicated the claim (after 
providing the VCAA notice mentioned) based on additional 
evidence that had been received since the initial rating 
decision in question.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (also indicating that, even if there was 
no pre-initial decision notice, going back and readjudicating 
the claim once the notice is provided, such as in an SOC or 
SSOC, is sufficient to cure the timing defect).  Note also 
the veteran did not identify or submit any additional 
evidence in response to the most recent SSOC to warrant again 
readjudicating his claim and sending him another SSOC.  
See 38 C.F.R. § 19.31 (2007).  See also Medrano v. Nicholson, 
21 Vet. App. 165 (2007).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  The veteran was provided this notice in the May 2007 
SSOC, albeit also after the initial adjudication of his claim 
in June 1999.  However, this timing defect is inconsequential 
as well and, therefore, nonprejudicial (i.e., harmless error) 
because the Board is denying his underlying claim for service 
connection, so the downstream disability rating and 
effective date elements of his claim are moot.  See again 
Sanders v. Nicholson, 487 F.3d 881 (any errors in a VCAA 
notice, for any of the elements of that notice, are presumed 
to be prejudicial unless rebutted by VA).

The duty to assist has been satisfied, too, as VA has 
obtained all identified records pertaining to the claim on 
appeal - to the extent the evidence mentioned is available 
- and the veteran has been provided VA examinations, 
including to determine whether his COPD (emphysema) and 
bronchitis are related to his military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  There is no 
suggestion on the current record that there remains evidence 
pertinent to the issue on appeal that has yet to be obtained.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran with his claim, and 
that no further action is necessary to meet the requirements 
of the VCAA.

Factual Background

The medical evidence of record comprises the veteran's 
service medical records (SMRs); private treatment records 
dated from 1983 to 2004; VA outpatient treatment records 
dated from 1998 to 2005; the veteran's June 2005 hearing 
testimony; statements from the veteran's private physician 
dated in January 2003 and October 2006; and the reports of VA 
examinations performed in May 2004 and March 2006.

The veteran's SMRs show he was treated on numerous occasions 
in service for various 
respiratory-related illnesses - including acute pharyngitis, 
upper respiratory infection, rhinitis, "beginning 
tonsillitis" and the "common cold."  But these records 
contain no express or implied reference to either COPD 
(emphysema) or bronchitis, in the way of either a subjective 
complaint or objective clinical finding or diagnosis.

The veteran's private post-service medical records dated from 
1983 to 2004 reveal the earliest date of a COPD/bronchitis 
diagnosis was in August 1983.  He was later treated for 
pneumonia in March 1984 and for respiratory tract infections 
in December 1984, August 1987, October 1989, January 1992, 
April 1992 and May 1994.  Treatment records dated in March 
1991 and September 1993 noted the results of pulmonary 
function tests (PFTs) were consistent with obstructive airway 
disease of moderate severity.  An October 1997 X-ray study 
revealed an abnormal right upper lobe of the chest and that 
the veteran had severe COPD.  A chest X-ray in March 2004 
revealed extensive emphysema, which suggested very 
significant smoking in his past, but none recently.  The 
pertinent diagnoses were COPD exacerbation and underlying 
emphysema.

VA outpatient treatment records dated from 1998 to 2005 
contain ongoing complaints of wheezing and chronic coughing 
with occasional phlegm.  The records also note the veteran 
reported that he had quit smoking in the late 1970s or 1980.  
An October 2003 X-ray showed severe bilateral emphysema and a 
lesion on the right lung.  A November 2003 treatment record 
noted the veteran complained of having two bouts of pneumonia 
in the past few years and frequent chest colds in the winter 
and included an impression of severe COPD.  A May 2004 X-ray 
again revealed abnormalities in the right lung, which the 
examining health care provider suggested may be a function of 
the veteran's emphysema.  In June 2004 and July 2004 
treatment records, the veteran's breathing had improved, and 
his COPD was considered stable.  An April 2005 record noted 
an enlarging lung mass due to tuberculosis.

In June 2005 the veteran and his spouse testified at a 
hearing at the RO.  The veteran stated he was treated for 
emphysema in service.  He also testified that he sought 
private treatment for this condition three or four months 
after his discharge from service and was then diagnosed with 
emphysema.  He also stated he continuously sought treatment 
from private physicians for his disease and currently 
received treatment from VA.  His wife testified that he had 
experienced breathing problems throughout their 50 years of 
marriage.

Several medical nexus opinions from the veteran's private 
physician and VA examiners also are of record.  A January 
2003 letter from the veteran's private physician, S. Messina, 
M.D., stated the veteran had provided records showing he was 
treated multiple times for recurrent pharyngitis and rhinitis 
in 1952 and that he required repeated doses of penicillin at 
that time.  Dr. Messina stated the veteran still had 
"evidence of bronchitis" and opined that his symptoms began 
at the time of his military service.  In an October 2006 
statement submitted in response to the RO's request for 
clarification of his opinion, Dr. Messina explained that it 
was possible the veteran's bronchitis began in service, but 
that it was impossible for him to know since he did not care 
for the veteran during that time.

In May 2004 the veteran was afforded a VA examination.  The 
examiner noted the veteran was first diagnosed with COPD in 
1983 and had since experienced problems with pneumonia, lung 
densities, severe emphysema and chronic bronchitis.  He 
complained of a daily productive cough and sputum.  After 
examining the veteran and reviewing his claims file, the VA 
examiner diagnosed COPD, chronic bronchitis and emphysema.  
The examiner opined it was unlikely the veteran's acute 
episodes of bronchitis in service progressed on to become his 
current chronic bronchitis and emphysema.

The veteran was afforded another VA examination in March 2006 
pursuant to the Board's remand.  The examiner again noted the 
veteran's medical history, including his SMRs and post-
service medical records.  The veteran reported being 
diagnosed with chronic bronchitis approximately 30 years ago, 
in the late 1970s or early 1980s, and that his breathing had 
worsened since his diagnosis.  He also reported a 30-year 
history of smoking half a package of cigarettes a day, 
although he said that he had quit smoking 30 years ago.  He 
again complained of a daily productive cough with thick white 
phlegm.  The VA examiner reviewed a chest X-ray and noted 
changes in configuration to the right upper lung.  After 
physical examination of the veteran, including a PFT, the 
examiner diagnosed COPD (emphysema/chronic bronchitis) with a 
well-documented history since the early 1980s.  The examiner 
opined that is was highly unlikely that any condition the 
veteran suffered from in the 1950s would wait 30 years - 
until the 1980s - to manifest itself.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran clearly has COPD (emphysema) and/or bronchitis, 
so there is no question he satisfies the first Hickson 
element requiring proof of current disability in the way of a 
medical diagnosis of the condition claimed.  See also Brammer 
v. Derwinski, 3 Vet. App. 233, 225 (1992) (Service connection 
presupposes a current diagnosis of the claimed disability).

So the determinative issue in this appeal is whether the 
veteran's COPD (emphysema)/bronchitis dates back to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and 
a determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

There is no persuasive evidence that satisfies the remaining 
second and third Hickson elements, requiring competent 
evidence of in-service incurrence or aggravation of a 
relevant disease or injury and competent evidence linking the 
current disability to that disease or injury in service.  
Although the veteran suffered from various respiratory-
related illnesses while in the military, they involved 
upper respiratory tract infections or other acute conditions 
(like pharyngitis, rhinitis, beginning tonsillitis, and a 
common cold), rather than chronic conditions such as COPD 
(emphysema) or bronchitis.  There was no express or implied 
reference at any time during his military service to COPD 
(emphysema) or bronchitis, specifically, in the way of either 
a subjective complaint or objective clinical finding or 
diagnosis.

But of equal or even greater significance is the fact that 
the May 2004 and more recent March 2006 VA medical opinions 
against the claim are more probative - so outweigh, the 
January 2003 and supplemental October 2006 opinion from Dr. 
Messina supporting the claim.  The May 2004 and March 2006 VA 
examiners concluded it was highly unlikely the veteran's 
illness in service (referring to the complaints he had and 
conditions that were treated) was related to his current 
condition since approximately 30 years elapsed between his 
illness in service in the 1950s and the first diagnosis of 
his COPD/bronchitis in the 1980s.  And although Dr. Messina's 
January 2003 letter suggested the veteran's "evidence of 
bronchitis" began in service, Dr. Messina subsequently 
admitted in his supplemental October 2006 statement that he 
had no actual knowledge of the veteran's illness in service 
and that it was only "possible" that his bronchitis began 
at that time.  Indeed, Dr. Messina readily acknowledged that 
it was simply "impossible" for him to make this critical 
determination because he did not have the opportunity to 
treat the veteran while he was in the military.  The Court 
has repeatedly indicated in precedent decisions that a doctor 
making a statement tantamount to saying the veteran's claimed 
disability "may" be related to his military service (or, as 
here) "may" have started during his military service is the 
functional equivalent of also saying this just as well "may 
not" be the case.  So an opinion phrased in these equivocal 
terms is simply too speculative to support a claim for 
service connection.  See, e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
and Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, 
38 C.F.R. § 3.102 (when considering application of the 
benefit-of-the-doubt doctrine, reasonable doubt is one within 
the range of probability, as distinguished from pure 
speculation or remote possibility).

In fairness, the Court has also held that an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  That is to say, it is entirely 
foreseeable that a doctor's opinion on etiology in support of 
a claim may at times use cautious language and, yet, not 
necessarily express inconclusiveness.  In expounding on this, 
the Court indicated that an etiological opinion should be 
viewed in its full context and not characterized solely by 
the medical professional's choice of words.  Still, though, 
the Court has held that where a physician is unable to 
provide sufficient causal connection, the opinion on this 
issue constitutes what may be characterized as non-evidence.  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. 
Brown, 10 Vet. App. 336, 338 (1997).

Here, the veteran testified during his hearing that he not 
only also received treatment for emphysema during service (in 
addition to the various other respiratory-related illnesses 
mentioned), but that he even received a diagnosis of this 
condition within only three or four months of his discharge 
from service.  His wife also provided supporting testimony, 
indicating she had always known him to have breathing 
problems during their 50 years of marriage.  So considering 
the hearing was in June 2005, that means they have been 
married since 1955 or thereabouts, the year his military 
service ended.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology (e.g., difficulty breathing) and may provide 
sufficient support for a claim of service connection.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for 
example, a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, Dr. Messina based his favorable opinion - at least in 
part, on the history of relevant symptoms and even earlier 
diagnoses of COPD (emphysema) and bronchitis dating back to 
service.  And VA may not discount the credibility of this 
opinion solely on the basis that the veteran provided the 
underlying history on which it was predicated, unless VA 
determines the history recounted is not credible.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

In this particular instance, however, while the veteran and 
his wife are competent to testify that he experienced 
difficulty breathing ever since he was in the military, and 
are perhaps also competent to attribute that difficulty to 
COPD (emphysema) or bronchitis - in light of Dr. Messina's 
later confirmation of this correlation, the fact remains 
that, despite the veteran's current testimony 
to the contrary, there is no documented complaint or 
diagnosis of COPD (emphysema) or bronchitis at any time 
during his military service or even during the one year after 
his discharge - certainly not within the three or four 
months after service he now claims.  So his and his wife's 
testimony, while in certain respects competent, is 
nonetheless not credible.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  The veteran has not 
produced, or established there still exists, any record or 
other documentary evidence to show he complained of or was 
treated for emphysema, etc., either while in service or 
shortly thereafter.  And this lengthy lapse of relevant 
symptoms, treatment or a diagnosis either during service or 
immediately after was the primary reason the VA examiners 
determined the veteran's COPD (emphysema) or bronchitis, 
first shown to have been diagnosed in 1983 - nearly 30 years 
after the fact, is unrelated to his military service.  
Their unfavorable opinions are more supported by the evidence 
and, therefore, are more probative than Dr. Messina's.  The 
Federal Circuit Court has held that such a lengthy lapse of 
time between service and the initial, post-service 
manifestation of a condition is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for COPD (emphysema)/bronchitis, so there is no 
reasonable doubt to resolve in his favor, and his claim is 
denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996)


ORDER

The claim for service connection for COPD 
(emphysema)/bronchitis is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


